Response to Amendment
This action is responsive to amendment filed on 11/23/20.
Claims 33-52 are pending.
To expedite the process of examination Examiner requests that all future correspondences in regard to overcoming prior art rejections or other issues (e.g. amendments, 35 U.S.C. 112, objections and the like) set forth by the Examiner that Applicants provide and link to the most relevant page and line numbers of the disclosure where the best support is found (see 35 U.S.C. 132).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 33-52 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of USPN. 9,836,466.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter using broader terminology.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 33-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elemary (USPN. 2013/0283263) in view Reddy (USPN. 2015/0106806).

	Regarding claims 33, 46 and 50, Elemary teaches a computer-implemented method comprising (fig. 2):
Transmitting data to a device to cause a user interface for a tagging service of a computer services provider to be presented to a user, wherein the computer services provider executes and manages at least a virtual machine for the user (fig. 2, par. 51, identification and tagging based on user type of VM, and management block 60);

Associating, by the computer services provider, the user supplied tag with the virtual machine in a data store (par. 51, VM provisioning request is identified and tagged from a cluster);
Receiving a query seeking a list of identifiers of computing resources associated with at least the user supplied tag (pars. 41 and 42, reports of resources on available/requested VMs and datacenters, and pars. 51, 53 and 55, VMs identified);
Transmitting a query result including the list of identifiers, the list including at least the identifier of the virtual machine (pars. 41 and 42, reports of resources on available/requested VMs and datacenters, and pars. 51, 53 and 55, VMs identified); and
Performing, by the computer services provider, a management action computing resource identified in the list of identifiers (pars. 51 and 55, complete VM management).  To the degree that Elemary does not explicitly teach performing the management action on each computing resource identified in the list of identifiers, Reddy teaches executing a management action on each computing resource (pars. 63-65, selects first function, retrieves VM assets/resources, and next selected function, wherein each function is executed on each relevant/selected VM asset, Reddy).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to perform all relevant functions/actions on selected VM assets using Management block 60, Elemary.  One would 

	
As to claim 34, the combination of Elemary in view of Reddy teach wherein the performing of the management action comprises associating a second tag with each computing resource identified within the list of identifiers (par. 51, task initiated by user comprises multiple tags, Elemary, and pars. 63-65, functions to be performed, Reddy). 

As to claims 35 the combination of Elemary in view of Reddy teach wherein performing the management action comprises terminating each computing resource identified within the list of identifiers pars. 63-65, functions to be performed and completion, Reddy).

As to claim 36, the combination of Elemary in view of Reddy teach shutting down each computing resource identified within the list of identifiers based on a classification scheme (par. 51, task initiated by user comprises multiple tags based type of task, Elemary, task is executed and may include ending/terminating).

As to claim 37, the combination of Elemary in view of Reddy teach migrating each computing resource identified within the list of identifiers (par. 23, distribution of plan or series of task, Reddy).

As to claim 38, the combination of Elemary in view of Reddy teach blocking migration of each computing resource identified within the list of identifiers (par. 23, distribution of plan or series of task, dependencies are restricted, Reddy).

As to claim 39, the combination of Elemary in view of Reddy teach associating a second tag with each computing resource identified within the list of identifiers, wherein the second tag is a provider supplied tag that may not be added or removed by the user, wherein the second tag indicates a state of the corresponding computing resource (pars. 33, 35 and 44, task status, Elemary).

As to claim 40, the combination of Elemary in view of Reddy teach wherein the state of the computing resource indicates that the corresponding computing resource is in a degraded state or is in the process of being replicated (pars. 33, 35 and 44, downgrade operations, task status, Elemary).

As to claim 41, the combination of Elemary in view of Reddy teach removing the second tag from being associated with ones of the computing resources when the state of the corresponding computing resource changes (pars. 33, 35 and 44, update logs, status, completion, task status, Elemary).

As to claim 42, the combination of Elemary in view of Reddy teach wherein the query further includes an identifier of a particular location or region (pars. 33 and 51, particular VMs, Elemary).

As to claim 43, the combination of Elemary in view of Reddy teach one or more resource selection criteria, the one or more resource selection criteria including one or more logical operators and at least the user supplied tag (pars. 6 and 44, inputs and operations, task is performed, Elemary).

As to claim 44, the combination of Elemary in view of Reddy teach query identifies a virtual machine type (par. 51, specific VMs based on user input request, Elemary).


receiving a request to remove the user supplied tag from being associated with the virtual machine (par. 51-53, user input tag, performing task and changing/completing the task, Elemary.); and
updating the data store to remove the association between the user supplied tag and the virtual machine (pars. 49, 51 and 55, issues are resolved and managed based on available resources per request/task, Elemary). 

Regarding system claims 47-49 and medium claims 51 and 52, they comprise the same subject matter as rejected method claims 34-45 and are therefore rejected on the merits.


Response to Arguments
Applicant's arguments filed 11/23/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of associating objects:
USPN. 2013/0073473  par. 234 [Wingdings font/0xE0] processing/associating objects/tags
                                                                                                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






February 12, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158